Citation Nr: 0514209	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  01-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for low back strain, to 
include as secondary to service-connected disability.  

2.  Entitlement to service connection for seborrheic 
dermatitis, claimed as facial breakouts. 

3.  Entitlement to service connection for a disability 
manifested by dysplasia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1979 to August 1999.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In November 2003, the Board remanded the issues currently on 
appeal to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  

The issues of entitlement to service connection for a 
disability manifested by dysplasia and entitlement to service 
connection for seborrheic dermatitis, claimed as facial 
breakouts are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The evidence does not show that the veteran has a low 
back disability.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and is not due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310, 3.326 (2004), Allen v. Brown, 7 
Vet. App. 439 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in September 2002 and 
in April 2004, apprised the appellant of the information and 
evidence necessary to substantiate her claim, which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also requested to provide any 
evidence in her possession that pertains to the claim.  As 
such, the Board finds that the letters satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of her claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service private 
medical records, as well as reports of VA examination.   The 
Board has carefully reviewed the appellant's statements and 
concludes that she has not identified further evidence not 
already of record as to the issue being decided.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim on this issue.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to her claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established when 
there is aggravation of a nonservice- connected condition 
that is proximately due to or the result of a service- 
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Evidence

The veteran's service medical records show that the veteran 
was treated on several occasions for complaints of back 
muscle pain.  The records show diagnoses of acute muscle 
strain, upper lumbar strain, and mechanical back pain.  At 
separation in June 1999, the veteran gave a history of 
recurrent low back pain.  Clinical evaluation of the spine 
was normal.  

The veteran was examined by VA in December 1999.  The 
examiner noted that the claims file had been reviewed.  The 
veteran complained of back pain.  On examination, it was 
noted that range of motion of the lumbar spine was full and 
that there was no tenderness with flexion at 75 degrees, 
hyperextension at 30 degrees and lateral bending right and 
left at 35 degrees.  No low back diagnosis was given.  

Records from the Beaufort Naval Hospital show that the 
veteran was examined in November 2000.  She complained of low 
back pain.  It was noted that she had normal spine motion.  
The diagnosis was, lumbosacral spine, normal.  

The veteran was examined by VA in May 2004.  She complained 
of back pain.  The examiner noted that the veteran's flexion 
was at least 110 degrees; extension was to 40 degrees; left 
and right lateral bending to 40-45 degrees; and left and 
right rotation to 45 degrees.  The diagnosis was, normal 
examination of the lumbar spine.  The examiner opined that 
the veteran does not have a current disorder of the low back; 
that it is very unlikely that the low back symptoms should be 
related to any incident or accident in service; and that it 
is much less than 50 percent likely that the service 
connected hysterectomy could cause or aggravate a low back 
condition.  In an addendum, the examiner noted X-ray findings 
that were noted to show unremarkable lumbar spine.  

Discussion

As stated, service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Here the record shows that the veteran 
was treated during service for low back complaints; however 
no current low back disability has been diagnosed which could 
be linked to the inservice treatment or to her currently 
service-connected hysterectomy disability.  Absent a showing 
of a current disability which could be linked to service or 
to her service-connected hysterectomy, the claim must fail.  

It is important to point out that while the veteran has 
complaints of back pain, pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001)  (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied).  There must be medical evidence of a diagnosed 
disability in order for VA compensation benefits to be 
awarded.  


ORDER

Service connection for a low back disability to include as 
secondary to service connected disability is denied.  




REMAND

The veteran seeks service connection for a disability 
manifested by dysplasia.  The Board notes that the veteran 
underwent cryosurgery and cryotherapy during service.  She 
did not undergo a gynecological examination in October 1999, 
since she was menstruating, and the examiner stated that such 
evaluation would be deferred.  A gynecologic examination has 
not been conducted.  

The veteran seeks service connection for seborrheic 
dermatitis.  On VA examination in October 1999, no skin 
disability was identified.  The claim was denied since there 
was no showing of a current disability.  In a September 2002 
telephone consultation with the veteran from the Beaufort 
Naval Hospital family practice center it was noted that the 
veteran called stating that the cream that was given to her 
for her face was not working.  She requested a referral to 
dermatology, and the record shows that a dermatology 
consultation was ordered.  This evidence was received at the 
RO in November 2002 and is the most recent record in the file 
from that facility.  The RO has not attempted to secure 
records regarding a dermatology consultation.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action:


1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the VA or from 
private examiners.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  Of particular interest 
are records from the Beaufort Naval 
Hospital for dermatological treatment 
from September 2002 to date.  

2.  The RO should schedule the veteran 
for VA skin and gynecologic examinations.  
 
The veteran must be informed of the 
potential consequences of her failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

The examiners must review the claims file 
in conjunction with the examination and 
they should indicate in the examination 
report that this has been accomplished.  
All indicated tests and studies should be 
conducted.  

The gynecology examiner should indicate 
if the veteran has dysplasia and if so, 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that it is related to any inservice 
treatment. 

The dermatologic examiner should indicate 
if the veteran has any skin disability 
and if so whether it is at least as 
likely as not (a 50 percent probability 
or greater) that any skin disability is 
related to any inservice treatment. 

All opinions and conclusions must be 
supported by complete rationale.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and her representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  



Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


